Title: An Act re Armed Merchant Vessels, 3 March 1805
From: Macon, Nathaniel,Anderson, Joseph
To: 


                  
                     
                        3 Mch 1805
                     
                  
                  An Act
                  To regulate the clearance of armed merchant vessels.
                  Be it enacted by the Senate & House of Representatives of the United States of America in Congress assembled. That after due notice of this Act, at the several custom houses, no vessel owned in whole, or in part, by any citizen or citizens of the United States, or by any person or persons residing within the same, or the territories thereof, and armed or provided with the means of being armed at sea, shall receive a clearance, or be permitted to leave the port where she may be so armed, or provided, for any island in the West Indies, or for any port or place situated on the Continent of America, between Cayenne & the southern boundery of Louisiania, without bond, with two sufficient sureties, being given by the owner or owners, agent or agents, together with the master or commander, to the use of the United States, in a sum equal to double the value of said vessel, her arms, ammunition, tackle, apparel & furniture, conditioned that such arms & ammunition shall not be used for any unlawful purposes, but merely for resistance & defence in case of involuntary hostility, & that the guns, arms & ammunition of such vessel shall be returned for, & shall not be sold, or disposed of in any port or place in the West Indies; which bond may be sued for, & recovered with costs of suit, in the name, & for the use of the United States in any court competent to try the same.
                  Sec. 2. And be it further enacted, That no armed merchant vessel, or vessel prepared for armament, owned as aforesaid, shall receive a clearance, or be permitted to depart from any port in the United States for any port or place (other than those described in the first section of this act) unless the owner, or owners, agent, or agents, & the commander of such vessel, shall make oath that such vessel, is not bound, or intended to proceed to any island in the West Indies, or any port or place on the continent between Cayenne & the eastern boundary of Louisiania, nor on the continent of America between Cayenne & the southern boundary of Louisiania, & also unless a bond be given by the owner or owners, agent or agents, & commander, in a sum equal to double the value of such vessel, her arms, tackle, apparel, & furniture, to the use of the United States, conditioned that such vessel shall not proceed to any island in the West Indies, or port on the continent as aforesaid unless compelled thereto by unavoidable accident, & if so compelled that no part of the cargo of such vessel shall be sold except so much thereof as shall be absolutely necessary to defray the expences necessary to enable such vessel to proceed on her intended voyage.
                  Sec. 3. And be it further enacted, That if any armed vessel, as aforesaid, shall proceed to sea without a clearance, contrary to the provision of this act, such vessel, with her arms, ammunition, tackle, apparel, & furniture shall be forfeited to the use of the United States, & be liable to be seized, prosecuted, & condemned; or the value thereof may be sued for, & recover’d with costs of suit, of the owner, or owners of such vessel, in any court of competent jurisdiction; & the collector within whose district such forfeiture shall occur, is hereby enjoined to cause prosecutions for the same to be commenced withouth delay & prosecuted to effect.
                  Sec. 4. And be it further enacted, That this act shall be in force until the end of the next session of Congress, & no longer.
                  
                     Nathl. Macon 
                     
                     Speaker of the House of representatives
                     Jos. Anderson 
                     
                     President of the Senate pro-tem
                  
                  March 3. 1805.
                  
                     
                     Approved
                     Tom Jefferson.
                  
                  
                     
                  
               